—Appeal from a *624judgment of the County Court of Columbia County (Czajka, J.), rendered July 7, 1997, convicting defendant upon his plea of guilty of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree and operating a motor vehicle while under the influence of alcohol (two counts).
Defendant pleaded guilty to the crimes of aggravated unlicensed operation of a motor vehicle in the first degree and operating a motor vehicle while under the influence of alcohol, two counts, and was sentenced to three concurrent prison terms of 1 to 3 years. On appeal, defendant argues only that the sentences were harsh and excessive. We disagree. Given defendant’s lengthy criminal history, which includes a prior conviction for driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the second degree, and the fact that defendant committed the crimes to which he pleaded guilty while under parole supervision, we find no reason to disturb the sentences imposed (see, e.g., People v Empey, 242 AD2d 839, lv denied 91 NY2d 834; People v Miller, 234 AD2d 804; People v Holmes, 179 AD2d 837, lv denied 79 NY2d 1002).
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.